Case 5:17-cv-00179-JPB-JPM Document 157 Filed 05/11/20 Page 1 of 3 PageID #: 1801




                       UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             WHEELING DIVISION

  DIANA MEY, CRAIG CUNNINGHAM,
  STEWART ABRAMSON, JAMES SHELTON,
  DAVID VANCE, RUSSELL LOCKE, and THOMAS
  STARK, individually and on behalf of a class of
  all persons and entities similarly situated,

                     Plaintiffs,

  vs.                                           CASE NO.: 5:17-cv-00179-JPB


  DIRECTV, et al.,

                     Defendants.


           AGREED STIPULATION TO EXTEND ANSWER OR RESPONSIVE
            PLEADING DEADLINE FOR DEFENDANT CLEAR HOME, INC.

        Plaintiffs, by counsel, and Defendant Clear Home, Inc., by counsel, do hereby

  stipulate and agree to extend the deadline for Defendant Clear Home, Inc. to answer or

  otherwise respond to the Second Amended Class Action Complaint pursuant to N.D.

  W.Va. LR Civ P 7.01 and 12.01.

        The parties stipulate and agree that the deadline for the Defendant Clear Home,

  Inc. to answer or otherwise respond to the Second Amended Class Action Complaint is

  extended to Friday, May 22, 2020.



  DATE: May 11, 2020
Case 5:17-cv-00179-JPB-JPM Document 157 Filed 05/11/20 Page 2 of 3 PageID #: 1802




  AGREED TO BY:



  CLEAR HOME, INC.
  Defendant.

  By Counsel:

  /s/ David B. Hanna
  David B. Hanna (WVSB #8813)
  HANNA & HANNA PLLC
  1206 Virginia Street East, Suite 201
  P.O. Box 3967
  Charleston, WV 25339
  (304) 342-1687
  (304) 342-8761 facsimile
  dhanna@hannalawpllc.com



  PLAINTIFFS

  By Counsel:


  /s/ Benjamin J. Hogan
  John W. Barrett (WVSB #7289)
  Jonathan R. Marshall (WVSB #10580)
  Sharon F. Iskra (WVSB #6582)
  Benjamin J. Hogan (WVSB #12997)
  BAILEY & GLASSER LLP
  209 Capitol Street
  Charleston, WV 25301
  (304) 345-6555
  jbarrett@baileyglasser.com
  jmarshall@baileyglasser.com
  siskra@baileyglasser.com
  bhogan@baileyglasser.com




                                         -2-
Case 5:17-cv-00179-JPB-JPM Document 157 Filed 05/11/20 Page 3 of 3 PageID #: 1803




                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               WHEELING DIVISION

  DIANA MEY, CRAIG CUNNINGHAM,
  STEWART ABRAMSON, JAMES SHELTON,
  DAVID VANCE, RUSSELL LOCKE, and THOMAS
  STARK, individually and on behalf of a class of
  all persons and entities similarly situated,

                        Plaintiffs,

  vs.                                                    CASE NO.: 5:17-cv-00179-JPB


  DIRECTV, et al.,

                        Defendants.


                                  CERTIFICATE OF SERVICE

         I, David B. Hanna, counsel for Defendant Clear Home, Inc., certify that on this

  11th day of May 2020, a true and correct copy of the foregoing Agreed Stipulation to

  Extend Answer or Responsive Pleading Deadline for Defendant Clear Home, Inc.

  was electronically filed with the Clerk of the Court using the CM/ECF system, which will

  send notification of such filing to following:

  John W. Barrett (WVSB #7289)
  Jonathan R. Marshall (WVSB #10580)
  Sharon F. Iskra (WVSB #6582)
  Benjamin J. Hogan (WVSB #12997)
  BAILEY & GLASSER LLP
  209 Capitol Street
  Charleston, WV 25301
  (304) 345-6555
  jbarrett@baileyglasser.com
  jmarshall@baileyglasser.com
  siskra@baileyglasser.com
  bhogan@baileyglasser.com
  Counsel for Plaintiffs
                                               /s/ David B. Hanna
                                                 DAVID B. HANNA (WV Bar # 8813)

                                                   -3-
